DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17516903 filed on 11/02/2021. Claims 21-40 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 31 is objected to because of the following informalities: in line 2, it reads “along a the side surface”, where it should read “along the side surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28, 29 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al. (US Patent Pub. No. 2016/0255944 A1) in view of Russell-Clarke et al. (US Patent Pub. No. 2013/0188366 A1)
Regarding claim 21, Baranski teaches an electronic watch (Baranski, Fig. 1A, wearable electronic device 100; Baranski, [0064], smart watch) comprising: 
an enclosure defining an interior volume (Baranski, Fig. 1A, housing 104)
a biometric sensing system positioned at least partially within the interior volume and configured to determine biometric information of a wearer based at least in part on an optical signal received through the back surface of the enclosure (Baranski, [0245], optical biometric sensor coupled to the bottom surface of housing of the wearable device; Baranski, [0125], biometric sensor include a light source for emitting light onto or into the wrist of the user and an optical sensor to detect light exiting the wrist of the user); and 
a watch band coupled to the enclosure and configured to attach the electronic watch to a body of a user (Baranski, Fig. 1A, ban 108).
Baranski does not seem to explicitly teach the enclosure/housing comprising: 
a first glass member defining a front surface of the enclosure and a first portion of a side surface of the enclosure; 
a second glass member defining a back surface of the enclosure and a second portion of the side surface of the enclosure; and 
an intermediate member formed of metal and positioned between the first and second glass members and defining a third portion of the side surface of the enclosure.
However, Baranski teaches the enclosure/housing is partially made up of glass (Baranski, [0106]), and that in the related art of providing glass housing for an electronic device, Russell-Clarke teaches an enclosure/housing comprising: 
a first glass member defining a front surface of the enclosure and a first portion of a side surface of the enclosure (Russell-Clarke, Fig. 8, upper glass housing structure 20); 
a second glass member defining a back surface of the enclosure and a second portion of the side surface of the enclosure (Russell-Clarke, Fig. 8, lower glass housing structure 20); and 
an intermediate member formed of metal and positioned between the first and second glass members and defining a third portion of the side surface of the enclosure (Russell-Clarke, Fig. 8, sidewall structure 18; Russell-Clarke, [0054], sidewall structure may be formed from metal).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the enclosure/housing structure as suggested by Russell-Clark in the smart watch of Baranski. The suggestion/motivation would have been in order to provide make the smart watch sufficiently strong without being excessively heavy or bulky (Russell-Clarke, [0003]-[0005]).
Regarding claim 22, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 21, and further teaches the biometric sensing system is configured to: 
emit light through the back surface of the enclosure; and 
receive reflected light through the back surface of the enclosure; and 
the biometric sensing system is configured to determine the biometric information based at least in part on the received reflected light (Baranski, [0245], optical biometric sensor coupled to the bottom surface of housing of the wearable device; Baranski, [0125], biometric sensor include a light source for emitting light onto or into the wrist of the user and an optical sensor to detect light exiting the wrist of the user).
Regarding claim 23, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 21, and further teaches the intermediate member defines an attachment feature; and 
the watch band engages the attachment feature, thereby coupling the watch band to the enclosure (Baranski, [0121]-[0122], band can be attached to housing via one or more fastener; Baranski, Fig. 1A, the band is attached to the side surface of the wearable device).
Regarding claim 24, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 21, and further teaches a touch-sensitive display within the interior volume and configured to display a graphical output visible through the front surface of the enclosure (Baranski, Figs. 3A and 3B, touch sensing device 316 with display 312; Baranski, [0167], touch sensing device and display are within the housing).
Regarding claim 25, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 24, and further teaches the touch-sensitive display is further configured to display an input object visible through the first portion of the side surface of the enclosure (Russell-Clarke, Fig. 19, display structure 40; Russel-Clarke, [0076], display may be flexible and conform to the curve shape of glass structure 20).
Regarding claim 28, Baranski teaches a wearable electronic device (Baranski, Fig. 1A, wearable electronic device 100; Baranski, [0064], smart watch) comprising: 
an enclosure defining an interior volume (Baranski, Fig. 1A, housing 104) 
a watch band coupled to the enclosure (Baranski, Fig. 1A, ban 108); and 
a touch-sensitive display within the interior volume and positioned below the front surface and configured to display a graphical output through the front surface of the enclosure (Baranski, Figs. 3A and 3B, touch sensing device 316 with display 312; Baranski, [0167], touch sensing device and display are within the housing).
Baranski does not seem to explicitly teach the enclosure comprising: 
a first glass member defining: 
a front surface of the enclosure; and 
a first portion of a side surface of the enclosure; 
a second glass member defining: 
a back surface of the enclosure; and 
a second portion of the side surface of the enclosure; 
an intermediate member formed of metal and positioned between the first and second glass members and coupled to the first and second glass members, the intermediate member defining a third portion of the side surface of the enclosure.
However, Baranski teaches the enclosure/housing is partially made up of glass (Baranski, [0106]), and that in the related art of providing glass housing for an electronic device, Russell-Clarke teaches an enclosure/housing comprising: 
a first glass member (Russell-Clarke, Fig. 8, upper glass housing structure 20) defining: 
a front surface of the enclosure (Russell-Clarke, Fig. 8, front surface upper glass housing structure 20); and 
a first portion of a side surface of the enclosure (Russell-Clarke, Fig. 8, side surfaces of upper glass housing structure 20); 
a second glass member (Russell-Clarke, Fig. 8, lower glass housing structure 20) defining: 
a back surface of the enclosure (Russell-Clarke, Fig. 8, bottom surface of  lower glass housing structure 20); and 
a second portion of the side surface of the enclosure (Russell-Clarke, Fig. 8, side surface of lower glass housing structure 20); 
an intermediate member formed of metal and positioned between the first and second glass members and coupled to the first and second glass members, the intermediate member defining a third portion of the side surface of the enclosure (Russell-Clarke, Fig. 8, sidewall structure 18; Russell-Clarke, [0054], sidewall structure may be formed from metal).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the enclosure/housing structure as suggested by Russell-Clark in the smart watch of Baranski. The suggestion/motivation would have been in order to provide make the smart watch sufficiently strong without being excessively heavy or bulky (Russell-Clarke, [0003]-[0005]).
Regarding claim 29, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 28, and further teaches the watch band is couponed to the intermediate member (Baranski, [0121]-[0122], band can be attached to housing via one or more fastener; Baranski, Fig. 1A, the band is attached to the side surface of the wearable device).
Regarding claim 32, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 28, and further teaches the side surface of the enclosure defines a continuous curvature extending from the front surface to the back surface (Russel-Clarke, Fig. 19 and [0074], the glass structure can have a rounded curved surface 86).
Regarding claim 33, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 28, and further teaches a biometric sensing system positioned at least partially within the interior volume and comprising an optical receiver configured to receive an optical signal through the back surface of the enclosure (Baranski, [0245], optical biometric sensor coupled to the bottom surface of housing of the wearable device; Baranski, [0125], biometric sensor include a light source for emitting light onto or into the wrist of the user and an optical sensor to detect light exiting the wrist of the user).
Regarding claim 34, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 28, and further teaches the side surface is a first side surface; 
the first glass member further defines: 
a first portion of a second side surface; 
a first portion of a third side surface; and 
a first portion of a fourth side surface (Russell-Clarke, Figs. 1, 2 and 3, the device has four side surfaces); and 
the second glass member further defines: 
a second portion of the second side surface; 
a second portion of the third side surface; and 
a second portion of the fourth side surface (Russell-Clarke, Figs. 1, 2 and 3, the device has four side surfaces).
Regarding claim 35, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 34, the intermediate member further defines: 
a third portion of the second side surface; 
a third portion of the third side surface; and 
a third portion of the fourth side surface (Russell-Clarke, Figs. 1, 2 and 3, the device has four side surfaces).
Regarding claim 36, Baranski teaches a portable electronic device (Baranski, Fig. 1A, wearable electronic device 100; Baranski, [0064], smart watch) comprising: 
an enclosure (Baranski, Fig. 1A, housing 104); and 
a touch-sensitive display within the enclosure and configured to display graphical outputs visible through at least a portion of the first wall (Baranski, Figs. 3A and 3B, touch sensing device 316 with display 312; Baranski, [0167], touch sensing device and display are within the housing).
Baranski does not seem to explicitly teach the enclosure comprising:
a first glass member defining: 
a first wall defining a front surface of the enclosure; 
a second wall extending from the first wall and defining a first portion of each of four side surfaces of the enclosure; 
a second glass member defining: 
a third wall defining a back surface of the enclosure; and 
a fourth wall extending from the third wall and defining a second portion of each of the four side surfaces of the enclosure; and
an intermediate member positioned between the first glass member and the second glass member and defining a third portion of each of the four side surfaces of the enclosure; and 
the touch-sensitive display visible through a portion of the second wall.
However, Baranski teaches the enclosure/housing is partially made up of glass (Baranski, [0106]), and that in the related art of providing glass housing for an electronic device, Russell-Clarke teaches an enclosure/housing comprising:
a first glass member (Russell-Clarke, Fig. 8, upper glass housing structure 20) defining: 
a first wall defining a front surface of the enclosure (Russell-Clarke, Fig. 8, front surface upper glass housing structure 20); 
a second wall extending from the first wall and defining a first portion of each of four side surfaces of the enclosure (Russell-Clarke, Fig. 8, side surfaces of upper glass housing structure 20; Russell-Clarke, Figs. 1, 2 and 3, the device has four side surfaces); 
a second glass member (Russell-Clarke, Fig. 8, lower glass housing structure 20) defining: 
a third wall defining a back surface of the enclosure (Russell-Clarke, Fig. 8, bottom surface of  lower glass housing structure 20); and 
a fourth wall extending from the third wall and defining a second portion of each of the four side surfaces of the enclosure (Russell-Clarke, Fig. 8, side surface of lower glass housing structure 20; Russell-Clarke, Figs. 1, 2 and 3, the device has four side surfaces); and
an intermediate member positioned between the first glass member and the second glass member and defining a third portion of each of the four side surfaces of the enclosure (Russell-Clarke, Fig. 8, sidewall structure 18; Russell-Clarke, Figs. 1, 2 and 3, the device has four side surfaces); and 
a display visible through a portion of the second wall (Russell-Clarke, Fig. 19, display structure 40; Russel-Clarke, [0076], display may be flexible and conform to the curve shape of glass structure 20).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the enclosure/housing structure and display as suggested by Russell-Clark in the smart watch of Baranski. The suggestion/motivation would have been in order to provide make the smart watch sufficiently strong without being excessively heavy or bulky, and to provide a larger field of view (Russell-Clarke, [0003]-[0005] and [0076]).
Regarding claim 37, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 36, and further teaches the second wall extends around an entire periphery of the first wall (Russell-Clarke, Figs. 1, 2 and 3, the device has four side surfaces); and 
the fourth wall extends around an entire periphery of the second wall (Russell-Clarke, Figs. 1, 2 and 3, the device has four side surfaces).
Regarding claim 38, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 36, and further teaches the intermediate member defines a band attachment feature; and 
the portable electronic device further comprises a watch band engaged with the band attachment feature, thereby coupling the watch band to the enclosure (Baranski, [0121]-[0122], band can be attached to housing via one or more fastener; Baranski, Fig. 1A, the band is attached to the side surface of the wearable device).

Claims 26, 27, 30, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al. (US Patent Pub. No. 2016/0255944 A1) in view of Russell-Clarke et al. (US Patent Pub. No. 2013/0188366 A1) and Solomon et al. (US Patent Pub. No. 2012/0274575 A1)
Regarding claim 26, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 25. Baranski in view of Russell-Clarke does not seem to explicitly teach the input object is a first input object; 
user selection of the first input object causes the electronic watch to perform a first operation; 
the touch-sensitive display is further configured to display a second input object visible through the first portion of the side surface of the enclosure; and 
user selection of the second input object causes the electronic watch to perform a second operation different from the first operation.
However, in a related art of providing user-interface to device with curved surface, Solomon teaches an input object is a first input object; 
user selection of the first input object causes an electronic watch to perform a first operation; 
a touch-sensitive display is further configured to display a second input object visible through the first portion of the side surface of the enclosure; and 
user selection of the second input object causes the electronic watch to perform a second operation different from the first operation (Solomon, Fig. 2A, touch input can be provided on all of the surfaces; Solomon, Fig. 2B, different interfaces can be displayed in the different regions; Solomon, [0025]-[0028], different user-interfaces can be display and operate different functions based on the specific user-interface).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to incorporate the different user-interfaces/modes as suggested by Solomon in the device with curved display of Baranski in view of Russell-Clarke. The suggestion/motivation would have been in order to accommodate the increase number, complexity and/or interactivity of different applications used for device with curved displays (Solomon, [0001]).
Regarding claim 27, Baranski in view of Russell-Clarke and Solomon teaches the limitations of the parent claim 26, and further teaches the electronic watch is operable in a first mode of operation and in a second mode of operation;
in the first mode of operation, the first input object is displayed; and 
in the second mode of operation, the first input object and the second input object are displayed (Solomon, [0025], user object can change or not change when dragged across the across the different display areas, i.e. change is first mode, not change is second mode).
Regarding claim 30, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 28. Baranski in view of Russell-Clarke does not seem to explicitly teach the graphical output is a first graphical output; and 
the touch-sensitive display is further configured to display a second graphical output through the first portion of the side surface of the enclosure.
However, in a related art of providing user-interface to device with curved surface, Solomon teaches a graphical output is a first graphical output; and 
a touch-sensitive display is further configured to display a second graphical output through a first portion of a side surface of an enclosure (Solomon, Fig. 2A, touch input can be provided on all of the surfaces; Solomon, Fig. 2B, different interfaces can be displayed in the different regions; Solomon, [0025]-[0028], different user-interfaces can be display and operate different functions based on the specific user-interface).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to incorporate the different user-interfaces/modes as suggested by Solomon in the device with curved display of Baranski in view of Russell-Clarke. The suggestion/motivation would have been in order to accommodate the increase number, complexity and/or interactivity of different applications used for device with curved displays (Solomon, [0001]).
Regarding claim 39, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 36. Baranski in view of Russell-Clarke does not seem to explicitly teach the touch-sensitive display is configured to: 
in a first mode of operation, display a first input object along the portion of the second wall; and 
in a second mode of operation: 
cease displaying the first input object; and display a second input object along the portion of the second wall.
However, in a related art of providing user-interface to device with curved surface, Solomon teaches a touch-sensitive display is configured to: 
in a first mode of operation, display a first input object along the portion of a second wall; and 
in a second mode of operation: 
cease displaying the first input object; and display a second input object along the portion of the second wall (Solomon, Fig. 2B and [0025]-[0028], different interfaces can be displayed at the areas, i.e. one of the two displayed at once corresponding to different modes).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to incorporate the different user-interfaces/modes as suggested by Solomon in the device with curved display of Baranski in view of Russell-Clarke. The suggestion/motivation would have been in order to accommodate the increase number, complexity and/or interactivity of different applications used for device with curved displays (Solomon, [0001]). 
Regarding claim 40, Baranski in view of Russell-Clarke and Solomon teaches the limitations of the parent claim 39, and further teaches the portable electronic device is configured to: 
in response to detecting a user selection of the first input object, perform a first operation; and
in response to detecting a user selection of the second input object, perform a second operation different from the first operation (Solomon, Fig. 2B and [0025]-[0028], different user-interfaces are given as example, e.g., when dragged 230 the interface is changed, when touch rotational interface 240 display property can be changed).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baranski et al. (US Patent Pub. No. 2016/0255944 A1) in view of Russell-Clarke et al. (US Patent Pub. No. 2013/0188366 A1) and Ely et al. (US Patent Pub. No. 2016/0098016 A1)
Regarding claim 31, Baranski in view of Russell-Clarke teaches the limitations of the parent claim 28. Baranski in view of Russell-Clarke does not seem to explicitly teach further comprising a crown positioned along the side surface of the enclosure, the crown configured to detect rotational inputs and translational inputs.
However, in a related art of wearable device, Ely teaches a wearable device comprising a crown positioned along a side surface of an enclosure, the crown configured to detect rotational inputs and translational inputs (Ely, Figs. 1 and 2, input button 110 forming a crown of a watch; Ely, [0096], detect rotation and/or translation input).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include a crown as suggested by Ely in the wearable device of Baranski in view of Russell-Clarke. The suggestion/motivation would have been in order to provide greater number of way for a user to input (Ely, [0003]-[0005]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2009/0003141 A1 to Ozawa discloses a similar invention as recited, specifically the use of two glass covers for the body of a wrist watch, see Figs. 1 and 3.
U.S. Patent Publication No. 2014/0288438 A1 to Venkatraman et al discloses a similar invention as recited, specifically a wearable device with optical biometric sensor and touch display, see Figs. 2A and 2B.
U.S. Patent Publication No. 2016/0029899 A1 to Kim et al discloses a similar invention as recited, specifically a wearable device with optical biometric sensor and touch display, see Figs. 2A and 2B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693